                Case 19-40699-lkg          Doc 26     Filed 10/10/19       Page 1 of 24




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF ILLINOIS

----------------------------------------------------------------x
In re:                                                          : Chapter 11
                                                                :
BOROWIAK IGA FOODLINER, INC.                                    : Case No. 19-40699
                                                                :
Debtor.                                                         :
                                                                :
                                                                :
----------------------------------------------------------------x


                   INTERIM ORDER (I) AUTHORIZING THE USE OF
             CASH COLLATERAL, (II) GRANTING ADEQUATE PROTECTION
              PURSUANT TO 11 U.S.C. §§ 361 AND 363 AND (III) SCHEDULING
            A FURTHER HEARING PURSUANT TO BANKRUPTCY RULE 4001(b)


                Upon the motion (the “Motion”), dated as of September 18, 2019 [ECF No. 4], of

Borowiak IGA Foodliner, Inc., the debtor herein (the “Debtor”), (a) seeking this Court’s

authorization, pursuant to section 363(c) of Title 11, United States Code, 11 U.S.C. §§ 101 et

seq. (as amended, the “Bankruptcy Code”), to use the Cash Collateral (as defined below) and,

pursuant to sections 361 and 363 of the Bankruptcy Code, to provide adequate protection to the

Secured Creditors (as defined below) for: (i) the use of the Cash Collateral, (ii) with respect to

any diminution in the value of the Secured Creditors’ interests in the Prepetition Collateral (as

defined below) other than Cash Collateral, the use, sale, lease, depreciation, decline in market

price or other diminution in value of such Prepetition Collateral, and (iii) the imposition of the

automatic stay pursuant to section 362(a) of the Bankruptcy Code; (b) seeking a preliminary

hearing (the “Preliminary Hearing”) on the Motion to consider entry of an interim order pursuant

to Bankruptcy Rule 4001(b) (this “Order”) authorizing the Debtors to use the Secured Creditors’

Cash Collateral; and (c) requesting that a further hearing (the “Further Hearing”) be scheduled,



2277538_2
               Case 19-40699-lkg       Doc 26     Filed 10/10/19    Page 2 of 24
                                                                                                2


and due and sufficient notice of the Motion and the Preliminary Hearing under the circumstances

having been given; and the Preliminary Hearing on the Motion having been held before this

Court on September 25, 2019; and upon the entire record made by the Debtor at the Preliminary

Hearing, and this Court having found good and sufficient cause therefor, and

               THE PARTIES HAVING AGREED THAT:


               A.     On September 17, 2019 (the “Petition Date”), the Debtor filed a voluntary

petition for relief under the Bankruptcy Code in the United States Bankruptcy Court for the

Southern District of Illinois. The Debtor is continuing to operate its businesses and manage its

properties as debtor-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code. No request has been made for the appointment of a trustee or examiner and no official

committee has been established in the Debtor’s Chapter 11 case.

               B.     This Court has jurisdiction over this Chapter 11 case and the Motion

pursuant to 28 U.S.C. § 157(b) and 1334. Consideration of this Motion constitutes a core

proceeding as defined in 28 U.S.C. § 157(b)(2).

               C.     Pursuant to various supply agreements, loan agreements, security

agreements and an intercreditor agreement executed and delivered in or about September, 2016

(collectively, the “Loan Documents”) the Debtor acknowledges and agrees that it is indebted to,

and has granted liens and security interests for the benefit of, SuperValu, Inc. (“SuperValu”) and

Citizens National Bank (the “Bank”), and with SuperValu, collectively, the “Secured Parties”)

in, among other things, the Debtor’s accounts, inventory, equipment and all products and

proceeds thereof, including cash and cash equivalents (the “Prepetition Collateral”), which liens

and security interests secure, according to the Debtor, prepetition obligations owed to SuperValu
               Case 19-40699-lkg       Doc 26     Filed 10/10/19     Page 3 of 24
                                                                                                  3


and the Bank in the approximate amounts of $3,513,250 and $3.352,000, respectively, such

amounts being hereinafter referred to as the “Prepetition Obligations.”

               D. The Debtor acknowledges and agrees that cash in the amount of $152,440 and

inventory valued by it at $863,741 held on the Petition Date constitutes Prepetition Collateral or

the proceeds of the Prepetition Collateral and, therefore, is or will become cash collateral of the

Secured Creditors within the meaning of section 363(a) of the Bankruptcy Code (the “Cash

Collateral”). The Secured Creditors would object to the use by the Debtor of the Prepetition

Collateral, including the Cash Collateral, except on the terms of this Order (or such other order

that may be entered by this Court with the consent of the Secured Creditors). In addition, the

Secured Creditors are entitled, pursuant to sections 361 and 363(e) of the Bankruptcy Code, to

adequate protection for: (a) the use of the Cash Collateral, (b) with respect to any diminution in

the value of the Secured Creditors’ interests in the Prepetition Collateral other than Cash

Collateral, including without limitation the use, sale, lease, depreciation, decline in market price

or other diminution in value of such Prepetition Collateral, and (c) the imposition of the

automatic stay pursuant to section 362(a) of the Bankruptcy Code.

               G.      Good cause has been shown for the entry of this Order. Absent the use of

the Secured Creditors’ Cash Collateral, the Debtor has represented that it does not have sufficient

available sources of working capital and financing to carry on the operation of its business.

Among other things, the Debtor represents that entry of this Order will minimize disruption of

the Debtor’s business and operations and permit it to make payroll and other operating expenses,

maintain business relationships with vendors and retain customer and vendor confidence by

demonstrating an ability to maintain normal operations, and the Debtor further agrees that the

use of the Cash Collateral will therefore help preserve and maintain the going concern value of
               Case 19-40699-lkg       Doc 26     Filed 10/10/19     Page 4 of 24
                                                                                                 4


the Debtor and its estate, and will enhance the prospects for a successful reorganization of the

Debtor under Chapter 11 of the Bankruptcy Code.

               H.      The Debtor also advises that the Secured Creditors have negotiated at

arms’ length and in good faith with the Debtor regarding the Debtor’s use of Cash Collateral to

fund the administration of the Debtor’s estate and continued operation of its business, and thatthe

Secured Creditors have agreed to permit the Debtors to use their Cash Collateral for the period

through the Termination Date (as defined below), all subject to the terms and conditions set forth

herein, including the protection afforded a party acting in “good faith” pursuant to section

363(m) of the Bankruptcy Code. Nothing herein, however, obligates either Secured Creditor to

support any plan of reorganization or liquidation proposed by the Debtor or any other party.

               I.      Notice of the Preliminary Hearing and the relief requested in the Motion

has been given to Supervalu and its attorneys George R. Pitts, and Patrick Hewson, Citizens

National Bank and its attorney Ray Vaughn, the United States Trustee’s Office in care of Mark

Skaggs by email and regular mail, and by mailing a notice and any other means of notice as

required by the Court to the twenty (20) largest unsecured creditors of the Debtor. Such notice

of the Preliminary Hearing was given in accordance with sections 102(1) and 363 of the

Bankruptcy Code, Bankruptcy Rules 2002 and 4001(b), and the local rules of this District.

               J.      Based on the record presented to the Court at the Preliminary Hearing, the

terms of the Debtor’s use of the Cash Collateral appear to be fair and reasonable, and to reflect

the exercise by the Debtor and its directors and officers of prudent business judgment consistent

with their fiduciary duties.

               K.      The Debtor has requested immediate entry of this Order pursuant to

Bankruptcy Rule 4001(b)(2).      The permission granted herein to use the Cash Collateral is
                Case 19-40699-lkg        Doc 26     Filed 10/10/19      Page 5 of 24
                                                                                                  5


necessary to avoid immediate and irreparable harm to the Debtor. This Court concludes that

entry of this Order is in the best interest of the Debtor’s estate and creditors.

               L.    The Debtor acknowledges and agrees that SuperValu holds a properly

perfected, first priority lien in and to all inventory, but because this Order is entered on an

emergency and interim basis, nothing herein shall be deemed to constitute a finding by the Court

as to the validity or priority of the liens and security interests as between the Secured Creditors

themselves or between the Secured Creditors, respectively, and the bankruptcy estate, such

findings not being necessary at this time in order to provide adequate protection to the Secured

Creditors collectively; however, the Debtor and the Secured Creditors agree that the priority of

the liens of the respective Secured Creditors as to Prepetition Collateral shall govern the priority

of their liens and entitlements in and to the Adequate Protection Obligations, the Postpetition

Collateral, the Cash Collateral and the Replacement Liens, as defined in this Order.

               Based upon the foregoing agreements and conclusions, and upon the record made

before this Court at the Preliminary Hearing, and good and sufficient cause appearing therefor;

               IT IS HEREBY ORDERED that:

               1.      The Motion is granted on an interim basis.             The Debtor is hereby

authorized to use the Cash Collateral during the period from the Petition Date through and

including the Termination Date for the operation of its business and costs and expenses related to

this Chapter 11 case in accordance with the terms and conditions of this Order; provided that

neither the Debtor nor any other party in interest shall be authorized to use the Cash Collateral to

prosecute or investigate any claims or causes of action against any Secured Creditor.

               2.      (a) Pursuant to sections 361 and 363(e), as adequate protection for, and to

the extent of, any diminution in the value of the Secured Creditors’ interest in the Prepetition
               Case 19-40699-lkg        Doc 26     Filed 10/10/19     Page 6 of 24
                                                                                                   6


Collateral resulting from (x) the use of the Cash Collateral pursuant to section 363(c) of the

Bankruptcy Code, (y) the use, sale, lease, depreciation, decline in market price or other

diminution in value of the Prepetition Collateral (other than the Cash Collateral) pursuant to

section 363(c) of the Bankruptcy Code, and (z) the imposition of the automatic stay pursuant to

section 362(a) of the Bankruptcy Code (the amount of any such use of Cash Collateral together

with any such diminution in value of such other Prepetition Collateral shall be referred to

hereinafter as the “Adequate Protection Obligations”), the Secured Creditors are hereby granted

(effective as of the Petition Date and without the necessity of the execution by the Debtor of

mortgages, security agreements, pledge agreements, financing statements or otherwise), valid

and perfected, replacement security interests in, and liens on (the “Replacement Liens”) all of the

right, title and interest of the Debtor in, to and under all present and after-acquired property of

the Debtor of any nature whatsoever including, without limitation, all accounts, inventory and

cash contained in any account of the Debtor, and the proceeds of all causes of action, other than

causes of action (and proceeds thereof) arising under sections 544, 545, 547, 548 and 550 of the

Bankruptcy Code (the “Avoidance Actions”) (collectively, with the proceeds and products of any

and all of the foregoing, the “Postpetition Collateral”). Said Replacement Liens shall be, as to

the Secured Creditors collectively, and reserving any finding as to the priority of any liens and

security interests between the Secured Creditors with respect thereto, as provided in paragraph L,

above, (x) a first priority perfected lien upon all of the Postpetition Collateral that is not

otherwise encumbered by a validly perfected, non-avoidable security interest or lien on the

Petition Date, (y) a first priority, senior, priming and perfected lien upon (a) that portion of the

Postpetition Collateral that is comprised of the Prepetition Collateral and (b) Postpetition

Collateral subject to a lien that is junior to the liens securing the Prepetition Obligations and (z)
                Case 19-40699-lkg      Doc 26    Filed 10/10/19     Page 7 of 24
                                                                                                7


junior perfected lien upon all Pre and Postpetition Collateral, which is subject to any validly

perfected, non-avoidable lien that would be senior to the Replacement Liens under applicable

law.

                (b)   As further adequate protection hereunder, the Debtor shall provide the

following reporting to each Secured Creditor (the “Reporting Requirements”): (i) a weekly

summary of funds expended to purchase inventory; (ii) a weekly summary of cash in the bank;

and (iii) a weekly summary of accounts receivable with aging, and shall conduct its operations in

accordance with the budget attached hereto as Exhibit “A” (the “Budget”). The Debtor shall also

allow representatives of the Secured Creditors access to its records and business premises during

business hours for the purpose of monitoring compliance with the terms and conditions of this

Order. Such reports shall be provided by electronic mail to the person(s) designated in writing by

each Secured Creditor and shall be attached to the monthly reports submitted by the Debtor to

the Office of the United States Trustee.

                (c) Under the circumstances and based upon the Secured Creditors’ consent, the

adequate protection provided herein is reasonable to protect the interests of the Secured

Creditors. Notwithstanding any other provision hereof, the grant of adequate protection to the

Secured Creditors pursuant hereto is without prejudice to the right of the Secured Creditors,

either individually or collectively, to seek modification of the grant of adequate protection

provided hereby so as to provide different or additional adequate protection, and without

prejudice to the right of the Debtor or any other party in interest to contest any such

modification.

                3.     The Adequate Protection Obligations shall constitute expenses of

administration under sections 503(b)(1), 507(a) and 507(b) of the Bankruptcy Code (the
               Case 19-40699-lkg        Doc 26     Filed 10/10/19      Page 8 of 24
                                                                                                    8


“Superpriority Claims”) with priority in payment over any and all administrative expenses of the

kinds specified or ordered pursuant to any provision of the Bankruptcy Code including, without

limitation, sections 105, 326, 327, 328, 330, 331, 503(b), 507(a), 507(b) and 726 of the

Bankruptcy Code, and shall at all times be senior to the rights of the Debtor, and any successor

trustee or any creditor, in these Chapter 11 cases or, to the extent permitted by applicable law,

any subsequent proceedings under the Bankruptcy Code. No cost or expense of administration

under sections 105, 503(b) or 507(b) or otherwise, including those resulting from the conversion

of these Chapter 11 cases pursuant to section 1112 of the Bankruptcy Code, shall be senior to, or

pari passu with, the Superpriority Claims of the Secured Creditors arising out of the Adequate

Protection Obligations.

               5.      Except as expressly set forth in this Order, the liens granted pursuant to

this Order shall not be (i) subject to any lien that is avoided and preserved for the benefit of the

Debtor’s estate under section 551 of the Bankruptcy Code or (ii) subordinated to or made pari

passu with any other lien under sections 363 and 364 of the Bankruptcy Code. The Replacement

Liens shall be prior and senior to all liens and encumbrances of all other secured creditors in and

to such Postpetition Collateral granted, or arising, after the Petition Date (including, without

limitation, liens and security interests, if any, granted in favor of any federal, state, municipal or

other governmental unit, commission, board or court for any liability of the Debtor). The

Replacement Liens granted pursuant to this Order shall constitute valid and duly perfected

security interests and liens, and the Secured Creditors shall not be required to file or serve

financing statements, notices of lien or similar instruments that otherwise may be required under

federal or state law in any jurisdiction, or take any action, including taking possession or

establishing control over any collateral, to validate and perfect such security interests and liens;
               Case 19-40699-lkg         Doc 26    Filed 10/10/19     Page 9 of 24
                                                                                                   9


and the failure by the Debtor to execute any documentation relating to the Replacement Liens

shall in no way affect the validity, perfection or priority of such Replacement Liens. If, however,

any Secured Creditor, in its sole discretion, shall determine to file any such financing statements,

notices of lien or similar instruments, or to otherwise confirm or continue perfection of such

Replacement Liens, the Debtor is directed to cooperate with and assist in such process, the stay

imposed by section 362(a) of the Bankruptcy Code is hereby lifted to allow the filing and

recording of a certified copy of this Order or any such financing statements, notices of lien or

similar instruments, and all such documents shall be deemed to have been filed or recorded at the

time of and on the date of this Order.

               6.      The Debtor’s right to use the Cash Collateral shall terminate (the date of

any such termination, the “Termination Date”) on the earliest to occur of (x) thirty (30) days

from the date of this Order, unless extended by the Secured Creditors, and (y) upon written

notice to the Debtor by: (x) either of the Secured Creditors, after the occurrence and continuance

of any of the following events (“Events of Default”):

           a. Failure of the Debtor to make any payment as and when required by this Order or
              other failure to comply in any material respect with the terms of this Order;

           b. The obtaining of credit or the incurring of obligations that are (i) secured by a
              security interest, mortgage or other lien on all or any portion of the Prepetition
              Collateral or Postpetition Collateral, which is equal or senior to any security
              interest, mortgage or other lien of the Secured Creditors, or (ii) entitled to priority
              administrative status, which is equal or senior to that granted to the Secured
              Creditors herein;

           c. Failure of the Debtors to comply with the Reporting Requirements;

           d. Failure of the Debtors to comply with any other covenant or agreement specified
              in this Order;

           e. Any representation or warranty made by the Debtors in connection with the
              Reporting Requirements shall prove to have been incorrect in any material respect
              when made;
              Case 19-40699-lkg       Doc 26     Filed 10/10/19    Page 10 of 24
                                                                                                 10


           f. The Debtor’s Chapter 11 case shall be dismissed or converted to a Chapter 7
              Case; or a Chapter 11 Trustee with plenary powers, a responsible officer, or an
              examiner with enlarged powers relating to the operation of the businesses of the
              Debtors (powers beyond those set forth in section 1106(a)(3) and (4) of the
              Bankruptcy Code) shall be appointed;

           g. The Court shall enter an order granting relief from the automatic stay to the holder
              or holders of any security interest to permit foreclosure (or the granting of a deed
              in lieu of foreclosure or the like) on any assets of the Debtor which have an
              aggregate value in excess of $100,000;

           h. An order shall be entered reversing, amending, supplementing, vacating or
              otherwise modifying this Order;

           i. The sale of all or any portion of the Prepetition Collateral or the Postpetition
              Collateral outside of the ordinary course of the Debtor’s business without the
              consent of the Secured Creditors;

           j. A pleading shall be filed by the Debtor seeking, or otherwise consenting to, any of
              the matters set forth in paragraphs (f) through (i) hereof; or

           k. The Debtor shall fail to adhere to the terms of the Budget such that the variations
              between budgeted and actual performance exceeds five percent (5%). If an
              urgent, unanticipated and necessary expense or expenses not included in the
              Budget causes a variation of greater than 5%, the Debtor may spend up to $5,000
              in the aggregate to address such expense or expenses without being in violation
              of this provision.

The Debtor shall promptly provide written notice to the Secured Creditors (with a copy to the

United States Trustee) of the occurrence of any Event of Default. Such notice shall be provided

to the persons, and in the manner, designated in accordance with paragraph 2(b) of this Order.

               7.     On the Termination Date, (i) the Debtor’s right to use the Cash Collateral

shall terminate, and (ii) the Adequate Protection Obligations shall become immediately due and

payable, subject to the provisions of any Order with respect to such Adequate Protection

Obligations entered by the Court. Notwithstanding the occurrence of the Termination Date, all of

the rights, remedies, benefits and protections provided to the Secured Creditors under this Order

shall survive the Termination Date.
              Case 19-40699-lkg        Doc 26     Filed 10/10/19    Page 11 of 24
                                                                                               11


               8.      The provisions of this Order and any actions taken pursuant hereto shall

survive entry of any order which may be entered (a) confirming any plan of reorganization in this

Chapter 11 case; (b) converting any of this Chapter 11 case to a Chapter 7 case; or (c) dismissing

this Chapter 11 case. If an order dismissing this Chapter 11 case under section 1112 of the

Bankruptcy Code or otherwise is at any time entered, such order shall provide (in accordance

with sections 105 and 349 of the Bankruptcy Code) that (a) the Replacement Liens granted

pursuant to this Order to the Secured Creditors shall continue in full force and effect, shall

remain binding on all parties in interest notwithstanding such dismissal until the obligations

secured thereby shall have been paid and satisfied in full and (b) this Court shall retain

jurisdiction, notwithstanding such dismissal, for the limited purposes of enforcing such

Replacement Liens.

               9.      Entry of this Order shall be without prejudice to any and all rights,

remedies, claims and causes of action which either Secured Creditor may have against the

Debtor or third parties. The provisions of this Order shall be binding upon and inure to the

benefit of the Secured Creditors, the Debtor, and their respective successors and assigns,

including any trustee or other fiduciary hereafter appointed in this Chapter 11 case as a legal

representative of the Debtor or the Debtor’s estate.

               10.     Pursuant to sections 105, 361 and 363 of the Bankruptcy Code, the

Secured Creditors are hereby found to be entities that have acted in “good faith” in connection

with the negotiation and entry of this Order, and each is entitled to the protection provided to

such entities under section 363(m) of the Bankruptcy Code.

               11.     The Debtor only shall be authorized to use (i) the Cash Collateral and (ii)

the Prepetition Collateral or Postpetition Collateral only on the terms contained in this Order.
              Case 19-40699-lkg        Doc 26              Filed 10/10/19                      Page 12 of 24
                                                                                                                                   12


Subject to the entry of a Further Order, the Debtors shall not assert, and hereby waive, any claim

under section 506(c) of the Bankruptcy Code for any costs and expenses incurred in connection

with the preservation or disposition of the Prepetition Collateral or the Postpetition Collateral

unless such claim is expressly consented to by the Secured Creditors, and no such consent shall

be implied from any action, inaction or acquiescence by the Secured Creditors, from agreement

to the terms of this Order or otherwise.

               12.    A further hearing on use of cash collateral is hereby scheduled for October

23, 2019, commencing at 9:00 a.m., or as soon thereafter as counsel may be heard.

       Counsel for the moving party shall serve a copy of this Order by mail to all interested

parties who were not served electronically.



ENTERED: October 10, 2019
                                                     /s/ Laura K. Grandy
                                      __________________________________________________________________________________________

                                       UNITED STATES BANKRUPTCY JUDGE/3

/s/ Douglas A. Antonik__________________
Douglas A. Antonik
Attorney for Borowiak IGA Foodliner, Inc.



/s/ Ray W. Vaughn_____________________
Ray W. Vaughn
Attorney for Citizens National Bank



/s/ Patrick Hewson____________________
Patrick Hewson
Attorney for Supervalu
                                                        Case 19-40699-lkg                 Doc 26 IGA
                                                                                          Borowiak's Filed 10/10/19
                                                                                                        Foodliner                     Page 13 of 24


           Albion                     September 2019                             October 2019                            November 2019                           December 2019
                         WKLY AVG           $              %        WKLY AVG          $            %        WKLY AVG           $           %        WKLY AVG           $           %
Income
Grocery Sales               17,481        74,919.95       25.64%       18,998       84,134.80     24.87%       19,853        85,084.26    27.80%       18,416        81,558.43    25.32%
Produce Sales                5,411        23,190.27        7.94%        5,711       25,291.86      7.48%        5,523        23,670.72     7.73%        4,953        21,933.84     6.81%
Meat Sales                  15,184        65,072.38       22.27%       20,226       89,571.13     26.48%       15,289        65,526.35    21.41%       20,588        91,174.62    28.30%
Frozen Sales                 4,892        20,967.20        7.17%        4,895       21,676.05      6.41%        4,964        21,276.40     6.95%        4,421        19,576.99     6.08%
Dairy Sales                  7,238        31,020.40       10.61%        7,551       33,439.18      9.88%        8,397        35,985.31    11.76%        7,743        34,288.69    10.64%
Bakery Sales                 2,904        12,445.01        4.26%        2,820       12,486.92      3.69%        2,754        11,800.94     3.86%        2,526        11,186.93     3.47%
Deli Sales                   8,261        35,404.11       12.11%        8,764       38,813.06     11.47%        7,550        32,357.43    10.57%        6,909        30,599.17     9.50%
Beverage Sales               3,347        14,344.23        4.91%        3,869       17,134.18      5.06%        3,466        14,852.25     4.85%        3,889        17,221.60     5.35%
Gen Mdse Sales               1,343         5,754.75        1.97%        1,300        5,758.80      1.70%        1,355         5,809.28     1.90%        1,328         5,879.03     1.82%
Greeting Card Sales            65            280.16        0.10%          58           259.02      0.08%          46           197.68      0.06%          78           345.50      0.11%
News & Magazines Sales        253          1,084.13        0.37%         300         1,330.17      0.39%         296          1,270.18     0.42%         232          1,029.34     0.32%
Tobacco Sales                1,809         7,753.20        2.65%        1,899        8,407.75      2.49%        1,922         8,235.66     2.69%        1,664         7,368.33     2.29%
Total Income                68,188       292,235.79       100.00%      76,391      338,302.92     100.00%      71,416       306,066.46    100.00%      72,746       322,162.46    100.00%


Gross Profit
Grocery                      5,769        24,723.58       33.00%        6,269       27,764.48     33.00%        6,551        28,077.81    33.00%        6,077        26,914.28    33.00%
Produce                      1,894         8,116.59       35.00%        1,999        8,852.15     35.00%        1,933         8,284.75    35.00%        1,733         7,676.84    35.00%
Meat                         4,555        19,521.71       30.00%        6,068       26,871.34     30.00%        4,587        19,657.91    30.00%        6,176        27,352.39    30.00%
frozen                       1,614         6,919.18       33.00%        1,615        7,153.10     33.00%        1,638         7,021.21    33.00%        1,459         6,460.41    33.00%
Dairy                        1,954         8,375.51       27.00%        2,039        9,028.58     27.00%        2,267         9,716.03    27.00%        2,091         9,257.95    27.00%
Bakery                       1,103         4,729.10       38.00%        1,071        4,745.03     38.00%        1,046         4,484.36    38.00%         960          4,251.03    38.00%
Deli                         2,891        12,391.44       35.00%        3,067       13,584.57     35.00%        2,643        11,325.10    35.00%        2,418        10,709.71    35.00%
Gen Mdse                      403          1,726.43       30.00%         390         1,727.64     30.00%         407          1,742.78    30.00%         398          1,763.71    30.00%
News & Magazine                25            108.41       10.00%          30           133.02     10.00%          30           127.02     10.00%          23           102.93     10.00%
Tobacco                       217            930.38       12.00%         228         1,008.93     12.00%         231           988.28     12.00%         200           884.20     12.00%
Freight                        (68)         (292.24)       -0.10%         (76)        (338.30)     -0.10%         (71)         (306.07)    -0.10%         (73)         (322.16)    -0.10%
Fees                        (1,432)        (6,136.95)      -2.10%      (1,604)       (7,104.36)    -2.10%      (1,500)       (6,427.40)    -2.10%      (1,528)       (6,765.41)    -2.10%
Gross Profit                18,926        81,113.15       27.76%       21,096       93,426.18     27.62%       19,761        84,691.79    27.67%       19,936        88,285.87    27.40%


Gross Profit                18,926        81,113.15       27.76%       21,096       93,426.18     27.62%       19,761        84,691.79    27.67%       19,936        88,285.87    27.40%


Expense
PAYROLL
Salary - Manager              800          3,428.57        1.17%         800         3,542.86      1.05%         800          3,428.57     1.12%         800          3,542.86     1.10%
Wages - Grocery              1,155         4,950.00        1.69%        1,155        5,115.00      1.51%        1,155         4,950.00     1.62%        1,155         5,115.00     1.59%
Wages - Meat                 1,033         4,427.14        1.51%        1,033        4,574.71      1.35%        1,033         4,427.14     1.45%        1,033         4,574.71     1.42%
Wages - Bakery                613          2,627.14        0.90%         613         2,714.71      0.80%         613          2,627.14     0.86%         613          2,714.71     0.84%
Wages - Deli                 1,745         7,478.57        2.56%        1,745        7,727.86      2.28%        1,745         7,478.57     2.44%        1,745         7,727.86     2.40%
Wages - Checkout              953          4,084.29        1.40%         953         4,220.43      1.25%         953          4,084.29     1.33%         953          4,220.43     1.31%
Wages - Office               1,201         5,147.14        1.76%        1,201        5,318.71      1.57%        1,201         5,147.14     1.68%        1,201         5,318.71     1.65%
PAYROLL                      7,500        32,142.85       11.00%        7,500       33,214.28      9.82%        7,500        32,142.85    10.50%        7,500        33,214.28    10.31%




                                                                                                                                                                                            Page 1 of 12
                                                      Case 19-40699-lkg               Doc 26 IGA
                                                                                      Borowiak's Filed 10/10/19
                                                                                                    Foodliner                   Page 14 of 24


            Albion                  September 2019                           October 2019                         November 2019                         December 2019
                        WKLY AVG          $             %        WKLY AVG         $           %       WKLY AVG          $           %       WKLY AVG          $           %


EMPLOYEE BENEFITS
Payroll Taxes                651         2,788.03        0.95%        651        2,880.96     0.85%        651         2,788.03     0.91%        651         2,880.96     0.89%
Worker's Compensation        142           608.57        0.21%        142          628.86     0.19%        142          608.57      0.20%        142          628.86      0.20%
Group Insurance              120           514.29        0.18%        120          531.43     0.16%        120          514.29      0.17%        120          531.43      0.16%
EMPLOYEE BENEFITS            913         3,910.89        1.34%        913        4,041.25     1.19%        913         3,910.89     1.28%        913         4,041.25     1.25%


CONTROLLABLE EXPENSES
Advertising                  645         2,764.29        0.95%        645        2,856.43     0.84%        645         2,764.29     0.90%        645         2,856.43     0.89%
Promotions                   178           762.86        0.26%        178          788.29     0.23%        178          762.86      0.25%        178          788.29      0.24%
Building Repairs              50           214.29        0.07%         50          221.43     0.07%         50          214.29      0.07%         50          221.43      0.07%
Equipment Repairs            110           471.43        0.16%        110          487.14     0.14%        110          471.43      0.15%        110          487.14      0.15%
Parking Lot Repairs           75           321.43        0.11%         75          332.14     0.10%         75          321.43      0.11%         75          332.14      0.10%
Supplies Janitorial           11              47.14      0.02%         11             48.71   0.01%         11              47.14   0.02%         11              48.71   0.02%
Supplies - Office            123           527.14        0.18%        123          544.71     0.16%        123          527.14      0.17%        123          544.71      0.17%
Supplies - Uniforms            2               8.57      0.00%          2              8.86   0.00%          2               8.57   0.00%          2               8.86   0.00%
Supplies                     330         1,414.29        0.48%        330        1,461.43     0.43%        330         1,414.29     0.46%        330         1,461.43     0.45%
Supplies - Grocery           202           865.71        0.30%        202          894.57     0.26%        202          865.71      0.28%        202          894.57      0.28%
Supplies - Produce            18              75.00      0.03%         18             77.50   0.02%         18              75.00   0.02%         18              77.50   0.02%
Supplies - Meat              300         1,285.71        0.44%        300        1,328.57     0.39%        300         1,285.71     0.42%        300         1,328.57     0.41%
Supplies - Bakery            185           792.86        0.27%        185          819.29     0.24%        185          792.86      0.26%        185          819.29      0.25%
Supplies - Deli              600         2,571.43        0.88%        600        2,657.14     0.79%        600         2,571.43     0.84%        600         2,657.14     0.82%
Supplies                    1,635        7,005.00        2.40%       1,635       7,238.50     2.14%       1,635        7,005.00     2.29%       1,635        7,238.50     2.25%


Postage                        7              30.00      0.01%          7             31.00   0.01%          7              30.00   0.01%          7              31.00   0.01%
Utilities                   1,490        6,385.71        2.19%       1,490       6,598.57     1.95%       1,490        6,385.71     2.09%       1,490        6,598.57     2.05%
Telephone                     78           334.29        0.11%         78          345.43     0.10%         78          334.29      0.11%         78          345.43      0.11%
Auto Expense                   1               5.36      0.00%          1              5.54   0.00%          1               5.36   0.00%          1               5.54   0.00%
Cash Short (Over)             45           192.86        0.07%         45          199.29     0.06%         45          192.86      0.06%         45          199.29      0.06%
Delivery Expense              55           235.71        0.08%         55          243.57     0.07%         55          235.71      0.08%         55          243.57      0.08%
Communication Service         69           294.09        0.10%         69          303.89     0.09%         69          294.09      0.10%         69          303.89      0.09%
Dues                          80           342.86        0.12%         80          354.29     0.10%         80          342.86      0.11%         80          354.29      0.11%
Licenses                       5              20.44      0.01%          5             21.12   0.01%          5              20.44   0.01%          5              21.12   0.01%
Inventory Service             37           158.10        0.05%         37          163.37     0.05%         37          158.10      0.05%         37          163.37      0.05%
Janitor Services             180           771.43        0.26%        180          797.14     0.24%        180          771.43      0.25%        180          797.14      0.25%
Laundry Expense              105           450.00        0.15%        105          465.00     0.14%        105          450.00      0.15%        105          465.00      0.14%
Trash Removal                 85           364.29        0.12%         85          376.43     0.11%         85          364.29      0.12%         85          376.43      0.12%
Pest Control                  18              77.14      0.03%         18             79.71   0.02%         18              77.14   0.03%         18              79.71   0.02%
Sundry Expense                 5              21.43      0.01%          5             22.14   0.01%          5              21.43   0.01%          5              22.14   0.01%
Category Management           55           235.71        0.08%         55          243.57     0.07%         55          235.71      0.08%         55          243.57      0.08%
Price Management Fees         95           407.14        0.14%         95          420.71     0.12%         95          407.14      0.13%         95          420.71      0.13%
CONTROLLABLE EXPENSES       5,238       22,448.71        7.68%       5,238      23,196.98     6.86%       5,238       22,448.71     7.33%       5,238       23,196.98     7.20%




                                                                                                                                                                                  Page 2 of 12
                                                       Case 19-40699-lkg               Doc 26 IGA
                                                                                       Borowiak's Filed 10/10/19
                                                                                                     Foodliner                    Page 15 of 24


         Albion                      September 2019                           October 2019                          November 2019                          December 2019
                         WKLY AVG          $             %        WKLY AVG         $           %        WKLY AVG          $           %        WKLY AVG          $           %


NONCONTROLLABLE EXPENSES
Accounting                    179           768.21        0.26%        179          793.82     0.23%         179          768.21      0.25%         179          793.82      0.25%
Payroll Service Fee            35           150.00        0.05%         35          155.00     0.05%          35          150.00      0.05%          35          155.00      0.05%
Bank Charges                  230           987.34        0.34%        230        1,020.25     0.30%         230          987.34      0.32%         230         1,020.25     0.32%
Credit Card Fees              546         2,337.89        0.80%        611        2,706.42     0.80%         571         2,448.53     0.80%         582         2,577.30     0.80%
Professional Fees             450         1,928.57        0.66%        450        1,992.86     0.59%         450         1,928.57     0.63%         450         1,992.86     0.62%
Order Equipment Rental         39           167.14        0.06%         39          172.71     0.05%          39          167.14      0.05%          39          172.71      0.05%
Insurance                     450         1,928.57        0.66%        450        1,992.86     0.59%         450         1,928.57     0.63%         450         1,992.86     0.62%
Interest Expense              650         2,785.71        0.95%        650        2,878.57     0.85%         650         2,785.71     0.91%         650         2,878.57     0.89%
Real Estate Taxes             253         1,084.29        0.37%        253        1,120.43     0.33%         253         1,084.29     0.35%         253         1,120.43     0.35%
Building Rent                 750         3,214.29        1.10%        750        3,321.43     0.98%         750         3,214.29     1.05%         750         3,321.43     1.03%
NONCONTROLLABLE EXPENSES     3,582       15,352.00        5.25%       3,648      16,154.35     4.78%        3,608       15,462.65     5.05%        3,619       16,025.23     4.97%


Total Expense               17,233       73,854.45       25.27%      17,298      76,606.86     22.64%      17,259       73,965.10     24.17%      17,269       76,477.74     23.74%


Net Ordinary Income          1,694        7,258.70        2.48%       3,798      16,819.31     4.97%        2,503       10,726.69     3.50%        2,666       11,808.13     3.67%
Other Income/Expense
Other Income
Vending Income                 58           248.57        0.09%         58          256.86     0.08%          58          248.57      0.08%          58          256.86      0.08%
Delivery Fee Income             6              27.00      0.01%          6             27.90   0.01%           6              27.00   0.01%           6              27.90   0.01%
Fax/Copier Income              15              64.29      0.02%         15             66.43   0.02%          15              64.29   0.02%          15              66.43   0.02%
DVD Sales                      58           248.57        0.09%         58          256.86     0.08%          58          248.57      0.08%          58          256.86      0.08%
Check Cashing                  90           385.71        0.13%         90          398.57     0.12%          90          385.71      0.13%          90          398.57      0.12%
Lottery Income                100           428.57        0.15%        100          442.86     0.13%         100          428.57      0.14%         100          442.86      0.14%
Sundry Income                  55           235.71        0.08%         55          243.57     0.07%          55          235.71      0.08%          55          243.57      0.08%
Garnishment Fee Income          1               2.14      0.00%          1              2.21   0.00%           1               2.14   0.00%           1               2.21   0.00%
Interest Income                25           107.14        0.04%         25          110.71     0.03%          25          107.14      0.04%          25          110.71      0.03%
Sales Tax Discount             23              96.43      0.03%         23             99.64   0.03%          23              96.43   0.03%          23              99.64   0.03%
Check Collections               8              34.29      0.01%          8             35.43   0.01%           8              34.29   0.01%           8              35.43   0.01%
Video Rental Income            12              51.43      0.02%         12             53.14   0.02%          12              51.43   0.02%          12              53.14   0.02%
Total Other Income            450         1,929.85        0.66%        450        1,994.18     0.59%         450         1,929.85     0.63%         450         1,994.18     0.62%


Net Other Income              450         1,929.85        0.66%        450        1,994.18     0.59%         450         1,929.85     0.63%         450         1,994.18     0.62%

Net Income                   2,144        9,188.55        3.14%       4,248      18,813.49     5.56%        2,953       12,656.54     4.14%        3,117       13,802.31     4.28%




                                                                                                                                                                                      Page 3 of 12
                                                    Case 19-40699-lkg               Doc 26 IGA
                                                                                   Borowiak's Filed 10/10/19
                                                                                                 Foodliner                       Page 16 of 24


         Carterville                  September 2019                           October 2019                            November 2019                            December 2019
                         WKLY AVG           $            %        WKLY AVG          $            %        WKLY AVG           $            %        WKLY AVG           $            %
Income
Grocery Sales               15,499        66,422.44     28.43%       18,046       79,917.71     25.12%       18,792        80,538.56     29.16%       16,852        74,629.99     29.55%
Produce Sales                4,086        17,511.43      7.50%        4,332       19,183.72      6.03%        3,982        17,066.45      6.18%        3,611        15,993.27      6.33%
Meat Sales                  13,961        59,831.03     25.61%       25,363      112,322.69     35.30%       17,834        76,432.65     27.68%       15,583        69,010.44     27.33%
Frozen Sales                 3,532        15,139.05      6.48%        3,906       17,297.97      5.44%        3,750        16,069.97      5.82%        3,238        14,338.42      5.68%
Dairy Sales                  5,909        25,325.82     10.84%        7,011       31,050.49      9.76%        7,088        30,377.42     11.00%        6,451        28,569.07     11.31%
Bakery Sales                 1,166         4,997.44      2.14%        1,359        6,019.00      1.89%        1,426         6,109.59      2.21%        1,261         5,583.12      2.21%
Deli Sales                   4,232        18,136.53      7.76%        4,760       21,078.77      6.62%        4,485        19,223.56      6.96%        4,079        18,064.74      7.15%
Beverage Sales               3,257        13,958.52      5.98%        3,995       17,693.13      5.56%        3,675        15,748.04      5.70%        3,123        13,828.80      5.48%
Gen Mdse Sales               1,956         8,381.84      3.59%        2,045        9,057.81      2.85%        2,347        10,057.25      3.64%        1,957         8,668.73      3.43%
Greeting Card Sales            58            247.46      0.11%          49           215.95      0.07%          37           157.70       0.06%          32           143.49       0.06%
News & Magazines Sales        126            538.17      0.23%         185           817.89      0.26%         282          1,206.46      0.44%         158           697.77       0.28%
Tobacco Sales                 729          3,122.88      1.34%         799         3,540.27      1.11%         745          3,191.22      1.16%         681          3,014.48      1.19%
Total Income                54,510       233,612.60     100.00%      71,851      318,195.39     100.00%      64,442       276,178.88     100.00%      57,026       252,542.31     100.00%


Gross Profit
Grocery                      5,115        21,919.41     33.00%        5,955       26,372.85     33.00%        6,201        26,577.72     33.00%        5,561        24,627.90     33.00%
Produce                      1,430         6,129.00     35.00%        1,516        6,714.30     35.00%        1,394         5,973.26     35.00%        1,264         5,597.64     35.00%
Meat                         4,188        17,949.31     30.00%        7,609       33,696.81     30.00%        5,350        22,929.80     30.00%        4,675        20,703.13     30.00%
frozen                       1,166         4,995.89     33.00%        1,289        5,708.33     33.00%        1,237         5,303.09     33.00%        1,068         4,731.68     33.00%
Dairy                        1,596         6,837.97     27.00%        1,893        8,383.63     27.00%        1,914         8,201.90     27.00%        1,742         7,713.65     27.00%
Bakery                        443          1,899.03     38.00%         516         2,287.22     38.00%         542          2,321.64     38.00%         479          2,121.59     38.00%
Deli                         1,481         6,347.79     35.00%        1,666        7,377.57     35.00%        1,570         6,728.25     35.00%        1,428         6,322.66     35.00%
Beverage                      391          1,675.02     12.00%         479         2,123.18     12.00%         441          1,889.76     12.00%         375          1,659.46     12.00%
Gen Mdse                      587          2,514.55     30.00%         614         2,717.34     30.00%         704          3,017.18     30.00%         587          2,600.62     30.00%
Greeting Car                   26            111.36     45.00%          22              97.18   45.00%          17               70.97   45.00%          15               64.57   45.00%
News & Magazine                13               53.82   10.00%          18              81.79   10.00%          28           120.65      10.00%          16               69.78   10.00%
Tobacco                        87            374.75     12.00%          96           424.83     12.00%          89           382.95      12.00%          82           361.74      12.00%
Freight                        (82)         (350.42)     -0.15%        (108)        (477.29)     -0.15%         (97)         (414.27)     -0.15%         (86)         (378.81)     -0.15%
Fees                        (1,226)        (5,256.28)    -2.25%      (1,617)       (7,159.40)    -2.25%      (1,450)       (6,214.02)     -2.25%      (1,283)       (5,682.20)     -2.25%
Gross Profit                15,214        65,201.18     27.91%       19,950       88,348.33     27.77%       17,941        76,888.87     27.84%       15,922        70,513.39     27.92%

Gross Profit                15,214        65,201.18     27.91%       19,950       88,348.33     27.77%       17,941        76,888.87     27.84%       15,922        70,513.39     27.92%

Expense
PAYROLL
Salary - Manager              910          3,900.00      1.67%         910         4,030.00      1.27%         910          3,900.00      1.41%         910          4,030.00      1.60%
Wages - Grocery              1,043         4,468.36      1.91%        1,043        4,617.30      1.45%        1,043         4,468.36      1.62%        1,043         4,617.30      1.83%
Wages - Produce               450          1,928.56      0.83%         450         1,992.84      0.63%         450          1,928.56      0.70%         450          1,992.84      0.79%
Wages - Meat                 1,044         4,475.26      1.92%        1,044        4,624.43      1.45%        1,044         4,475.26      1.62%        1,044         4,624.43      1.83%
Wages - Deli                 1,231         5,276.17      2.26%        1,231        5,452.04      1.71%        1,231         5,276.17      1.91%        1,231         5,452.04      2.16%
Wages - Checkout             1,020         4,372.79      1.87%        1,020        4,518.55      1.42%        1,020         4,372.79      1.58%        1,020         4,518.55      1.79%
Wages - Office               1,002         4,293.83      1.84%        1,002        4,436.96      1.39%        1,002         4,293.83      1.55%        1,002         4,436.96      1.76%
PAYROLL                      6,700        28,714.97     12.29%        6,700       29,672.12      9.33%        6,700        28,714.97     10.40%        6,700        29,672.12     11.75%




                                                                                                                                                                                            Page 4 of 12
                                                   Case 19-40699-lkg            Doc 26 IGA
                                                                               Borowiak's Filed 10/10/19
                                                                                             Foodliner                    Page 17 of 24


       Carterville                   September 2019                        October 2019                         November 2019                         December 2019
                         WKLY AVG          $           %       WKLY AVG         $           %       WKLY AVG          $           %       WKLY AVG          $           %


EMPLOYEE BENEFITS
Payroll Taxes                 527         2,259.28     0.97%        527        2,334.59     0.73%        527         2,259.28     0.82%        527         2,334.59     0.92%
Worker's Compensation         120           514.29     0.22%        120          531.43     0.17%        120          514.29      0.19%        120          531.43      0.21%
Group Insurance                15              64.29   0.03%         15             66.43   0.02%         15              64.29   0.02%         15              66.43   0.03%
EMPLOYEE BENEFITS             662         2,837.86     1.21%        662        2,932.45     0.92%        662         2,837.86     1.03%        662         2,932.45     1.16%


CONTROLLABLE EXPENSES
Advertising                   548         2,348.57     1.01%        548        2,426.86     0.76%        548         2,348.57     0.85%        548         2,426.86     0.96%
Promotions                     50           214.29     0.09%         50          221.43     0.07%         50          214.29      0.08%         50          221.43      0.09%
Equipment Repairs             250         1,071.43     0.46%        250        1,107.14     0.35%        250         1,071.43     0.39%        250         1,107.14     0.44%
Supplies Janitorial            23              98.57   0.04%         23          101.86     0.03%         23              98.57   0.04%         23          101.86      0.04%
Supplies - Office              92           394.29     0.17%         92          407.43     0.13%         92          394.29      0.14%         92          407.43      0.16%
Supplies - Uniforms             2               8.57   0.00%          2              8.86   0.00%          2               8.57   0.00%          2               8.86   0.00%
Supplies                      223           955.71     0.41%        223          987.57     0.31%        223          955.71      0.35%        223          987.57      0.39%
Supplies - Grocery            180           771.43     0.33%        180          797.14     0.25%        180          771.43      0.28%        180          797.14      0.32%
Supplies - Produce             14              60.00   0.03%         14             62.00   0.02%         14              60.00   0.02%         14              62.00   0.02%
Supplies - Meat               226           968.57     0.41%        226        1,000.86     0.31%        226          968.57      0.35%        226         1,000.86     0.40%
Supplies - Bakery             109           467.14     0.20%        109          482.71     0.15%        109          467.14      0.17%        109          482.71      0.19%
Supplies - Deli               229           981.43     0.42%        229        1,014.14     0.32%        229          981.43      0.36%        229         1,014.14     0.40%
Supplies                      981         4,204.28     1.80%        981        4,344.42     1.37%        981         4,204.28     1.52%        981         4,344.42     1.72%


Postage                        12              51.99   0.02%         12             53.72   0.02%         12              51.99   0.02%         12              53.72   0.02%
Utilities                    1,660        7,114.29     3.05%       1,660       7,351.43     2.31%       1,660        7,114.29     2.58%       1,660        7,351.43     2.91%
Telephone                      55           235.71     0.10%         55          243.57     0.08%         55          235.71      0.09%         55          243.57      0.10%
Auto Expense                    2               9.00   0.00%          2              9.30   0.00%          2               9.00   0.00%          2               9.30   0.00%
Cash Short (Over)              11              46.29   0.02%         11             47.83   0.02%         11              46.29   0.02%         11              47.83   0.02%
Delivery Expense               53           227.14     0.10%         53          234.71     0.07%         53          227.14      0.08%         53          234.71      0.09%
Communication Service         104           445.71     0.19%        104          460.57     0.14%        104          445.71      0.16%        104          460.57      0.18%
Dues                           89           381.43     0.16%         89          394.14     0.12%         89          381.43      0.14%         89          394.14      0.16%
Licenses                        2               8.23   0.00%          2              8.50   0.00%          2               8.23   0.00%          2               8.50   0.00%
Inventory Service              38           162.86     0.07%         38          168.29     0.05%         38          162.86      0.06%         38          168.29      0.07%
Janitor Services               51           218.57     0.09%         51          225.86     0.07%         51          218.57      0.08%         51          225.86      0.09%
Laundry Expense                60           257.14     0.11%         60          265.71     0.08%         60          257.14      0.09%         60          265.71      0.11%
Trash Removal                  96           411.43     0.18%         96          425.14     0.13%         96          411.43      0.15%         96          425.14      0.17%
Uncollectible Accounts         50           214.29     0.09%         50          221.43     0.07%         50          214.29      0.08%         50          221.43      0.09%
Pest Control                   22              95.27   0.04%         22             98.45   0.03%         22              95.27   0.03%         22              98.45   0.04%
Category Management            55           235.71     0.10%         55          243.57     0.08%         55          235.71      0.09%         55          243.57      0.10%
Price Management Fees          58           248.57     0.11%         58          256.86     0.08%         58          248.57      0.09%         58          256.86      0.10%
CONTROLLABLE EXPENSES        4,364       18,703.63     8.01%       4,364      19,327.08     6.07%       4,364       18,703.63     6.77%       4,364       19,327.08     7.65%




                                                                                                                                                                                Page 5 of 12
                                                   Case 19-40699-lkg             Doc 26 IGA
                                                                                Borowiak's Filed 10/10/19
                                                                                              Foodliner                     Page 18 of 24


      Carterville                    September 2019                         October 2019                          November 2019                          December 2019
                         WKLY AVG          $           %        WKLY AVG         $           %        WKLY AVG          $           %        WKLY AVG          $           %


NONCONTROLLABLE EXPENSES
Accounting                    179           768.21     0.33%         179          793.82     0.25%         179          768.21      0.28%         179          793.82      0.31%
Payroll Service Fee            30           128.57     0.06%          30          132.86     0.04%          30          128.57      0.05%          30          132.86      0.05%
Bank Charges                   25           107.14     0.05%          25          110.71     0.03%          25          107.14      0.04%          25          110.71      0.04%
Credit Card Fees              507         2,172.60     0.93%         668        2,959.22     0.93%         599         2,568.46     0.93%         530         2,348.64     0.93%
Professional Fees             390         1,671.43     0.72%         390        1,727.14     0.54%         390         1,671.43     0.61%         390         1,727.14     0.68%
Order Equipment Rental         39           165.51     0.07%          39          171.03     0.05%          39          165.51      0.06%          39          171.03      0.07%
Insurance                     312         1,337.14     0.57%         312        1,381.71     0.43%         312         1,337.14     0.48%         312         1,381.71     0.55%
Interest Expense              650         2,785.71     1.19%         650        2,878.57     0.90%         650         2,785.71     1.01%         650         2,878.57     1.14%
Real Estate Taxes             293         1,255.71     0.54%         293        1,297.57     0.41%         293         1,255.71     0.45%         293         1,297.57     0.51%
Building Rent                 250         1,071.43     0.46%         250        1,107.14     0.35%         250         1,071.43     0.39%         250         1,107.14     0.44%
NONCONTROLLABLE EXPENSES     2,675       11,463.45     4.91%        2,836      12,559.77     3.95%        2,767       11,859.31     4.29%        2,698       11,949.20     4.73%


Total Expense               14,401       61,719.90     26.42%      14,563      64,491.42     20.27%      14,494       62,115.77     22.49%      14,425       63,880.84     25.30%


Net Ordinary Income           812         3,481.27     1.49%        5,387      23,856.91     7.50%        3,447       14,773.10     5.35%        1,498        6,632.54     2.63%


Other Income/Expense
Other Income
Vending Income                 10              42.86   0.02%          10             44.29   0.01%          10              42.86   0.02%          10              44.29   0.02%
Fax/Copier Income              10              41.74   0.02%          10             43.13   0.01%          10              41.74   0.02%          10              43.13   0.02%
Check Cashing                  31           133.84     0.06%          31          138.30     0.04%          31          133.84      0.05%          31          138.30      0.05%
Lottery Income                 49           210.99     0.09%          49          218.02     0.07%          49          210.99      0.08%          49          218.02      0.09%
Sundry Income                  49           210.00     0.09%          49          217.00     0.07%          49          210.00      0.08%          49          217.00      0.09%
Garnishment Fee Income          1               2.49   0.00%           1              2.57   0.00%           1               2.49   0.00%           1               2.57   0.00%
Sales Tax Discount             19              80.57   0.03%          19             83.26   0.03%          19              80.57   0.03%          19              83.26   0.03%
Recycling Income                2               8.44   0.00%           2              8.72   0.00%           2               8.44   0.00%           2               8.72   0.00%
Check Collections               7              28.84   0.01%           7             29.80   0.01%           7              28.84   0.01%           7              29.80   0.01%
ATM Income                      2               6.60   0.00%           2              6.82   0.00%           2               6.60   0.00%           2               6.82   0.00%
Total Other Income            179           766.37     0.33%         179          791.91     0.25%         179          766.37      0.28%         179          791.91      0.31%


Net Other Income              179           766.37     0.33%         179          791.91     0.25%         179          766.37      0.28%         179          791.91      0.31%


Net Income                    991         4,247.64     1.82%        5,566      24,648.82     7.75%        3,626       15,539.47     5.63%        1,676        7,424.45     2.94%




                                                                                                                                                                                    Page 6 of 12
                                                     Case 19-40699-lkg               Doc 26           Filed 10/10/19              Page 19 of 24


         MT Carmel                     September 2019                           October 2019                            November 2019                            December 2019
                          WKLY AVG           $            %        WKLY AVG          $            %        WKLY AVG           $            %        WKLY AVG           $            %
Income
Grocery Sales                21,975        94,178.68     31.29%       25,158      111,413.42     29.64%       25,471       109,160.49     33.51%       23,422       103,726.04     33.27%
Produce Sales                 6,054        25,944.00      8.62%        6,612       29,283.61      7.79%        5,748        24,634.19      7.56%        5,609        24,841.30      7.97%
Meat Sales                   17,824        76,386.44     25.38%       24,817      109,905.79     29.24%       17,851        76,502.67     23.49%       16,241        71,922.56     23.07%
Frozen Sales                  4,483        19,210.92      6.38%        4,998       22,135.07      5.89%        4,897        20,987.57      6.44%        4,292        19,008.97      6.10%
Dairy Sales                   7,267        31,145.50     10.35%        8,051       35,653.16      9.48%        8,510        36,472.64     11.20%        8,116        35,941.64     11.53%
Bakery Sales                  1,358         5,817.90      1.93%        1,439        6,373.70      1.70%        1,400         5,999.06      1.84%        1,336         5,916.42      1.90%
Deli Sales                    3,762        16,122.69      5.36%        5,426       24,028.70      6.39%        4,046        17,341.08      5.32%        3,378        14,958.33      4.80%
Beverage Sales                4,263        18,267.95      6.07%        4,893       21,669.63      5.76%        4,561        19,546.03      6.00%        4,705        20,835.31      6.68%
Gen Mdse Sales                1,873         8,029.26      2.67%        2,116        9,371.72      2.49%        2,049         8,780.14      2.70%        2,029         8,987.40      2.88%
Greeting Card Sales             49            210.91      0.07%          49           217.80      0.06%          37           158.67       0.05%          44           194.29       0.06%
News & Magazines Sales         219            937.07      0.31%         243         1,075.40      0.29%         256          1,096.31      0.34%         194           860.07       0.28%
Tobacco Sales                 1,111         4,762.81      1.58%        1,078        4,772.65      1.27%        1,183         5,068.26      1.56%        1,027         4,546.02      1.46%
Total Income                 70,237       301,014.13     100.00%      84,881      375,900.65     100.00%      76,008       325,747.10     100.00%      70,393       311,738.35     100.00%

Gross Profit
Grocery                       7,252        31,078.96     33.00%        8,302       36,766.43     33.00%        8,405        36,022.96     33.00%        7,729        34,229.59     33.00%
Produce                       2,119         9,080.40     35.00%        2,314       10,249.26     35.00%        2,012         8,621.97     35.00%        1,963         8,694.45     35.00%
Meat                          5,347        22,915.93     30.00%        7,445       32,971.74     30.00%        5,355        22,950.80     30.00%        4,872        21,576.77     30.00%
frozen                        1,479         6,339.60     33.00%        1,649        7,304.57     33.00%        1,616         6,925.90     33.00%        1,416         6,272.96     33.00%
Dairy                         1,962         8,409.28     27.00%        2,174        9,626.35     27.00%        2,298         9,847.61     27.00%        2,191         9,704.24     27.00%
Bakery                         516          2,210.80     38.00%         547         2,422.01     38.00%         532          2,279.64     38.00%         508          2,248.24     38.00%
Deli                          1,317         5,642.94     35.00%        1,899        8,410.04     35.00%        1,416         6,069.38     35.00%        1,182         5,235.42     35.00%
Beverage                       512          2,192.15     12.00%         587         2,600.36     12.00%         547          2,345.52     12.00%         565          2,500.24     12.00%
Gen Mdse                       562          2,408.78     30.00%         635         2,811.52     30.00%         615          2,634.04     30.00%         609          2,696.22     30.00%
Greeting Car                    22               94.91   45.00%          22              98.01   45.00%          17               71.40   45.00%          20               87.43   45.00%
News & Magazine                 22               93.71   10.00%          24           107.54     10.00%          26           109.63      10.00%          19               86.01   10.00%
Tobacco                        133            571.54     12.00%         129           572.72     12.00%         142           608.19      12.00%         123           545.52      12.00%
Freight                         (98)         (421.42)     -0.14%        (119)        (526.26)     -0.14%        (106)         (456.05)     -0.14%         (99)         (436.43)     -0.14%
Fees                         (1,601)        (6,863.12)    -2.28%      (1,935)       (8,570.53)    -2.28%      (1,733)       (7,427.03)     -2.28%      (1,605)       (7,107.63)     -2.28%
Gross Profit                 19,543        83,754.47     27.82%       23,674      104,843.75     27.89%       21,141        90,603.97     27.81%       19,495        86,333.02     27.69%

Gross Profit                 19,543        83,754.47     27.82%       23,674      104,843.75     27.89%       21,141        90,603.97     27.81%       19,495        86,333.02     27.69%
Expense
PAYROLL
Salary - Administrative        564          2,418.80      0.80%         564         2,499.43      0.66%         564          2,418.80      0.74%         564          2,499.43      0.80%
Salary - Manager               604          2,589.86      0.86%         604         2,676.19      0.71%         604          2,589.86      0.80%         604          2,676.19      0.86%
Wages - Grocery               1,369         5,867.39      1.95%        1,369        6,062.97      1.61%        1,369         5,867.39      1.80%        1,369         6,062.97      1.94%
Wages - Produce                 46            198.43      0.07%          46           205.05      0.05%          46           198.43       0.06%          46           205.05       0.07%
Wages - Meat                  1,149         4,923.13      1.64%        1,149        5,087.24      1.35%        1,149         4,923.13      1.51%        1,149         5,087.24      1.63%
Wages - Deli                  1,051         4,502.32      1.50%        1,051        4,652.40      1.24%        1,051         4,502.32      1.38%        1,051         4,652.40      1.49%
Wages - Checkout              1,075         4,608.38      1.53%        1,075        4,761.99      1.27%        1,075         4,608.38      1.41%        1,075         4,761.99      1.53%
Wages - Janitorial              68            290.80      0.10%          68           300.50      0.08%          68           290.80       0.09%          68           300.50       0.10%
Wages - Office                 774          3,315.16      1.10%         774         3,425.67      0.91%         774          3,315.16      1.02%         774          3,425.67      1.10%
PAYROLL                       6,700        28,714.27      9.54%        6,700       29,671.44      7.89%        6,700        28,714.27      8.81%        6,700        29,671.44      9.52%
                                                   Case 19-40699-lkg            Doc 26          Filed 10/10/19            Page 20 of 24


       MT Carmel                     September 2019                        October 2019                         November 2019                         December 2019
                         WKLY AVG          $           %       WKLY AVG         $           %       WKLY AVG          $           %       WKLY AVG          $           %


EMPLOYEE BENEFITS
Payroll Taxes                 490         2,100.00     0.70%        490        2,170.00     0.58%        490         2,100.00     0.64%        490         2,170.00     0.70%
Worker's Compensation         160           685.59     0.23%        160          708.44     0.19%        160          685.59      0.21%        160          708.44      0.23%
Group Insurance               188           805.29     0.27%        188          832.13     0.22%        188          805.29      0.25%        188          832.13      0.27%
EMPLOYEE BENEFITS             838         3,590.88     1.19%        838        3,710.57     0.99%        838         3,590.88     1.10%        838         3,710.57     1.19%


CONTROLLABLE EXPENSES
Advertising                   792         3,394.71     1.13%        792        3,507.87     0.93%        792         3,394.71     1.04%        792         3,507.87     1.13%
Promotions                    445         1,909.03     0.63%        445        1,972.66     0.52%        445         1,909.03     0.59%        445         1,972.66     0.63%
Building Repairs               50           214.29     0.07%         50          221.43     0.06%         50          214.29      0.07%         50          221.43      0.07%
Equipment Repairs             160           685.71     0.23%        160          708.57     0.19%        160          685.71      0.21%        160          708.57      0.23%
Parking Lot Repairs            25           105.69     0.04%         25          109.21     0.03%         25          105.69      0.03%         25          109.21      0.04%
Supplies Janitorial             3              11.53   0.00%          3             11.91   0.00%          3              11.53   0.00%          3              11.91   0.00%
Supplies - Office              67           285.34     0.09%         67          294.85     0.08%         67          285.34      0.09%         67          294.85      0.09%
Supplies - Uniforms             1               3.26   0.00%          1              3.37   0.00%          1               3.26   0.00%          1               3.37   0.00%
Supplies                      219           937.20     0.31%        219          968.44     0.26%        219          937.20      0.29%        219          968.44      0.31%
Supplies - Grocery            148           634.63     0.21%        148          655.78     0.17%        148          634.63      0.19%        148          655.78      0.21%
Supplies - Produce             21              90.17   0.03%         21             93.18   0.02%         21              90.17   0.03%         21              93.18   0.03%
Supplies - Meat               369         1,579.67     0.52%        369        1,632.33     0.43%        369         1,579.67     0.48%        369         1,632.33     0.52%
Supplies - Bakery              68           291.43     0.10%         68          301.14     0.08%         68          291.43      0.09%         68          301.14      0.10%
Supplies - Deli               357         1,529.36     0.51%        357        1,580.34     0.42%        357         1,529.36     0.47%        357         1,580.34     0.51%
Supplies                     1,181        5,062.46     1.68%       1,181       5,231.21     1.39%       1,181        5,062.46     1.55%       1,181        5,231.21     1.68%

Postage                         7              28.97   0.01%          7             29.94   0.01%          7              28.97   0.01%          7              29.94   0.01%
Utilities                    3,045       13,048.16     4.33%       3,045      13,483.10     3.59%       3,045       13,048.16     4.01%       3,045       13,483.10     4.33%
Telephone                      53           226.67     0.08%         53          234.23     0.06%         53          226.67      0.07%         53          234.23      0.08%
Auto Expense                   23              99.43   0.03%         23          102.74     0.03%         23              99.43   0.03%         23          102.74      0.03%
Cash Short (Over)              25           107.14     0.04%         25          110.71     0.03%         25          107.14      0.03%         25          110.71      0.04%
Contributions                   1               2.14   0.00%          1              2.21   0.00%          1               2.14   0.00%          1               2.21   0.00%
Delivery Expense               52           224.74     0.07%         52          232.23     0.06%         52          224.74      0.07%         52          232.23      0.07%
Communication Service          68           291.56     0.10%         68          301.28     0.08%         68          291.56      0.09%         68          301.28      0.10%
Dues                           89           381.69     0.13%         89          394.41     0.10%         89          381.69      0.12%         89          394.41      0.13%
Licenses                       10              44.57   0.01%         10             46.06   0.01%         10              44.57   0.01%         10              46.06   0.01%
Inventory Service              42           181.20     0.06%         42          187.24     0.05%         42          181.20      0.06%         42          187.24      0.06%
Janitor Services               86           370.46     0.12%         86          382.81     0.10%         86          370.46      0.11%         86          382.81      0.12%
Laundry Expense               110           473.01     0.16%        110          488.78     0.13%        110          473.01      0.15%        110          488.78      0.16%
Trash Removal                  46           196.97     0.07%         46          203.54     0.05%         46          196.97      0.06%         46          203.54      0.07%
Uncollectible Accounts        125           537.17     0.18%        125          555.08     0.15%        125          537.17      0.16%        125          555.08      0.18%
Pest Control                   20              84.09   0.03%         20             86.89   0.02%         20              84.09   0.03%         20              86.89   0.03%
Sundry Expense                  3              13.20   0.00%          3             13.64   0.00%          3              13.20   0.00%          3              13.64   0.00%
Category Management            69           294.39     0.10%         69          304.20     0.08%         69          294.39      0.09%         69          304.20      0.10%
Price Management Fees          95           407.14     0.14%         95          420.71     0.11%         95          407.14      0.12%         95          420.71      0.13%
CONTROLLABLE EXPENSES        6,693       28,684.72     9.53%       6,693      29,640.88     7.89%       6,693       28,684.72     8.81%       6,693       29,640.88     9.51%
                                                     Case 19-40699-lkg            Doc 26          Filed 10/10/19             Page 21 of 24


      MT Carmel                      September 2019                          October 2019                          November 2019                          December 2019
                         WKLY AVG          $            %        WKLY AVG         $           %        WKLY AVG          $           %        WKLY AVG          $           %


NONCONTROLLABLE EXPENSES
Accounting                    179           768.21       0.26%        179          793.82     0.21%         179          768.21      0.24%         179          793.82      0.25%
Payroll Service Fee            42           180.00       0.06%         42          186.00     0.05%          42          180.00      0.06%          42          186.00      0.06%
Bank Charges                   34           145.71       0.05%         34          150.57     0.04%          34          145.71      0.04%          34          150.57      0.05%
Credit Card Fees              562         2,408.11       0.80%        679        3,007.21     0.80%         608         2,605.98     0.80%         563         2,493.91     0.80%
Professional Fees             100           428.57       0.14%        100          442.86     0.12%         100          428.57      0.13%         100          442.86      0.14%
Order Equipment Rental         40           172.37       0.06%         40          178.12     0.05%          40          172.37      0.05%          40          178.12      0.06%
Other Taxes                      -               -       0.00%           -              -     0.00%            -               -     0.00%            -               -     0.00%
Insurance                     400         1,714.29       0.57%        400        1,771.43     0.47%         400         1,714.29     0.53%         400         1,771.43     0.57%
Interest Expense              650         2,785.71       0.93%        650        2,878.57     0.77%         650         2,785.71     0.86%         650         2,878.57     0.92%
Real Estate Taxes             367         1,572.86       0.52%        367        1,625.29     0.43%         367         1,572.86     0.48%         367         1,625.29     0.52%
Building Rent                 625         2,678.57       0.89%        625        2,767.86     0.74%         625         2,678.57     0.82%         625         2,767.86     0.89%
NONCONTROLLABLE EXPENSES     2,999       12,854.40       4.27%       3,117      13,801.73     3.67%        3,046       13,052.27     4.01%        3,001       13,288.43     4.26%


Total Expense               17,230       73,844.27      24.53%      17,347      76,824.62     20.44%      17,276       74,042.14     22.73%      17,232       76,311.32     24.48%


Net Ordinary Income          2,312        9,910.20       3.29%       6,327      28,019.14     7.45%        3,864       16,561.83     5.08%        2,263       10,021.71     3.21%

Other Income/Expense
Other Income
Vending Income                 44           188.57       0.06%         44          194.86     0.05%          44          188.57      0.06%          44          194.86      0.06%
Delivery Fee Income            23              99.30     0.03%         23          102.61     0.03%          23              99.30   0.03%          23          102.61      0.03%
Fax/Copier Income               9              40.03     0.01%          9             41.36   0.01%           9              40.03   0.01%           9              41.36   0.01%
Check Cashing                 238         1,019.10       0.34%        238        1,053.07     0.28%         238         1,019.10     0.31%         238         1,053.07     0.34%
Lottery Income                129           552.86       0.18%        129          571.29     0.15%         129          552.86      0.17%         129          571.29      0.18%
Sundry Income                  28           120.00       0.04%         28          124.00     0.03%          28          120.00      0.04%          28          124.00      0.04%
Sales Tax Discount             17              74.14     0.02%         17             76.61   0.02%          17              74.14   0.02%          17              76.61   0.02%
Recycling Income               25           107.66       0.04%         25          111.25     0.03%          25          107.66      0.03%          25          111.25      0.04%
Check Collections              10              41.23     0.01%         10             42.60   0.01%          10              41.23   0.01%          10              42.60   0.01%
ATM Income                      8              33.21     0.01%          8             34.32   0.01%           8              33.21   0.01%           8              34.32   0.01%
Total Other Income            531         2,276.10       0.76%        531        2,351.97     0.63%         531         2,276.10     0.70%         531         2,351.97     0.75%


Net Other Income              531         2,276.10       0.76%        531        2,351.97     0.63%         531         2,276.10     0.70%         531         2,351.97     0.75%

Net Income                   2,843       12,186.30       4.05%       6,858      30,371.11     8.08%        4,396       18,837.93     5.78%        2,794       12,373.68     3.97%
                                                         Case 19-40699-lkg                 Doc 26        Filed 10/10/19               Page 22 of 24


       Consolidated                    September 2019                             October 2019                            November 2019                           December 2019
                          WKLY AVG           $              %        WKLY AVG          $            %        WKLY AVG           $           %        WKLY AVG           $           %
Income
Grocery Sales                54,955       235,521.08       28.48%       62,202      275,465.93     26.68%       64,116       274,783.31    30.26%       58,690       259,914.46    29.32%
Produce Sales                15,551        66,645.70        8.06%       16,655       73,759.19      7.14%       15,253        65,371.36     7.20%       14,174        62,768.40     7.08%
Meat Sales                   46,968       201,289.84       24.34%       70,406      311,799.62     30.20%       50,974       218,461.67    24.06%       52,411       232,107.62    26.18%
Frozen Sales                 12,907        55,317.17        6.69%       13,799       61,109.09      5.92%       13,611        58,333.94     6.42%       11,951        52,924.37     5.97%
Dairy Sales                  20,415        87,491.71       10.58%       22,613      100,142.82      9.70%       23,995       102,835.37    11.33%       22,310        98,799.40    11.15%
Bakery Sales                  5,427        23,260.35        2.81%        5,618       24,879.63      2.41%        5,579        23,909.58     2.63%        5,123        22,686.46     2.56%
Deli Sales                   16,255        69,663.33        8.43%       18,950       83,920.53      8.13%       16,082        68,922.08     7.59%       14,366        63,622.24     7.18%
Beverage Sales               10,866        46,570.70        5.63%       12,757       56,496.94      5.47%       11,701        50,146.32     5.52%       11,716        51,885.71     5.85%
Gen Mdse Sales                5,172        22,165.85        2.68%        5,462       24,188.34      2.34%        5,751        24,646.67     2.71%        5,314        23,535.16     2.66%
Greeting Card Sales            172            738.53        0.09%         156           692.76      0.07%         120           514.05      0.06%         154           683.27      0.08%
News & Magazines Sales         597          2,559.36        0.31%         728         3,223.46      0.31%         834          3,572.95     0.39%         584          2,587.18     0.29%
Tobacco Sales                 3,649        15,638.89        1.89%        3,776       16,720.67      1.62%        3,849        16,495.15     1.82%        3,371        14,928.84     1.68%
Total Income                192,935       826,862.52       100.00%     233,122     1,032,398.97    100.00%     211,865       907,992.44    100.00%     200,165       886,443.12    100.00%
Gross Profit
Grocery                      18,135        77,721.95        9.40%       20,527       90,903.76      8.81%       21,158        90,678.49     9.99%       19,368        85,771.77     9.68%
Produce                       5,443        23,325.99        2.82%        5,829       25,815.72      2.50%        5,339        22,879.98     2.52%        4,961        21,968.94     2.48%
Meat                         14,090        60,386.95        7.30%       21,122       93,539.88      9.06%       15,292        65,538.50     7.22%       15,723        69,632.29     7.86%
frozen                        4,259        18,254.67        2.21%        4,554       20,166.00      1.95%        4,492        19,250.20     2.12%        3,944        17,465.04     1.97%
Dairy                         5,512        23,622.76        2.86%        6,105       27,038.56      2.62%        6,479        27,765.55     3.06%        6,024        26,675.84     3.01%
Bakery                        2,062         8,838.93        1.07%        2,135        9,454.26      0.92%        2,120         9,085.64     1.00%        1,947         8,620.86     0.97%
Deli                          5,689        24,382.17        2.95%        6,632       29,372.19      2.85%        5,629        24,122.73     2.66%        5,028        22,267.78     2.51%
Beverage                       902          3,867.18        0.47%        1,067        4,723.53      0.46%         988          4,235.29     0.47%         939          4,159.69     0.47%
Gen Mdse                      1,552         6,649.76        0.80%        1,639        7,256.50      0.70%        1,725         7,394.00     0.81%        1,594         7,060.55     0.80%
Greeting Car                    48            206.27        0.02%          44           195.19      0.02%          33           142.37      0.02%          34           152.00      0.02%
News & Magazine                 60            255.94        0.03%          73           322.35      0.03%          83           357.29      0.04%          58           258.72      0.03%
Tobacco                        438          1,876.67        0.23%         453         2,006.48      0.19%         462          1,979.42     0.22%         405          1,791.46     0.20%
Freight                        (248)        (1,064.07)      -0.13%        (303)       (1,341.86)    -0.13%        (274)       (1,176.38)    -0.13%        (257)       (1,137.41)    -0.13%
Fees                         (4,260)       (18,256.36)      -2.21%      (5,156)      (22,834.29)    -2.21%      (4,683)      (20,068.45)    -2.21%      (4,416)      (19,555.25)    -2.21%
Gross Profit                 53,683       230,068.80       27.82%       64,720      286,618.26     27.76%       58,843       252,184.62    27.77%       55,352       245,132.28    27.65%

Gross Profit                 53,683       230,068.80       27.82%       64,720      286,618.26     27.76%       58,843       252,184.62    27.77%       55,352       245,132.28    27.65%
Expense
PAYROLL
Salary - Administrative        564          2,418.80        0.29%         564         2,499.43      0.24%         564          2,418.80     0.27%         564          2,499.43     0.28%
Salary - Manager              2,314         9,918.43        1.20%        2,314       10,249.05      0.99%        2,314         9,918.43     1.09%        2,314        10,249.05     1.16%
Wages - Grocery               3,567        15,285.75        1.85%        3,567       15,795.27      1.53%        3,567        15,285.75     1.68%        3,567        15,795.27     1.78%
Wages - Produce                496          2,126.99        0.26%         496         2,197.89      0.21%         496          2,126.99     0.23%         496          2,197.89     0.25%
Wages - Meat                  3,226        13,825.53        1.67%        3,226       14,286.38      1.38%        3,226        13,825.53     1.52%        3,226        14,286.38     1.61%
Wages - Bakery                 613          2,627.14        0.32%         613         2,714.71      0.26%         613          2,627.14     0.29%         613          2,714.71     0.31%
Wages - Deli                  4,027        17,257.06        2.09%        4,027       17,832.30      1.73%        4,027        17,257.06     1.90%        4,027        17,832.30     2.01%
Wages - Checkout              3,049        13,065.46        1.58%        3,049       13,500.97      1.31%        3,049        13,065.46     1.44%        3,049        13,500.97     1.52%
Wages - Janitorial              68            290.80        0.04%          68           300.50      0.03%          68           290.80      0.03%          68           300.50      0.03%
Wages - Office                2,976        12,756.13        1.54%        2,976       13,181.34      1.28%        2,976        12,756.13     1.40%        2,976        13,181.34     1.49%
PAYROLL                      20,900        89,572.09       10.83%       20,900       92,557.84      8.97%       20,900        89,572.09     9.86%       20,900        92,557.84    10.44%
                                                       Case 19-40699-lkg               Doc 26      Filed 10/10/19                Page 23 of 24


     Consolidated                    September 2019                           October 2019                         November 2019                         December 2019
                         WKLY AVG          $             %        WKLY AVG         $           %       WKLY AVG          $           %       WKLY AVG          $           %


EMPLOYEE BENEFITS
Payroll Taxes                1,668        7,147.31        0.86%       1,668       7,385.55     0.72%       1,668        7,147.31     0.79%       1,668        7,385.55     0.83%
Worker's Compensation         422         1,808.45        0.22%        422        1,868.73     0.18%        422         1,808.45     0.20%        422         1,868.73     0.21%
Group Insurance               323         1,383.87        0.17%        323        1,429.99     0.14%        323         1,383.87     0.15%        323         1,429.99     0.16%
EMPLOYEE BENEFITS            2,413       10,339.63        1.25%       2,413      10,684.27     1.03%       2,413       10,339.63     1.14%       2,413       10,684.27     1.21%


CONTROLLABLE EXPENSES
Advertising                  1,985        8,507.57        1.03%       1,985       8,791.16     0.85%       1,985        8,507.57     0.94%       1,985        8,791.16     0.99%
Promotions                    673         2,886.18        0.35%        673        2,982.38     0.29%        673         2,886.18     0.32%        673         2,982.38     0.34%
Building Repairs              100           428.58        0.05%        100          442.86     0.04%        100          428.58      0.05%        100          442.86      0.05%
Equipment Repairs             520         2,228.57        0.27%        520        2,302.85     0.22%        520         2,228.57     0.25%        520         2,302.85     0.26%
Parking Lot Repairs           100           427.12        0.05%        100          441.35     0.04%        100          427.12      0.05%        100          441.35      0.05%
Supplies Janitorial            37           157.24        0.02%         37          162.48     0.02%         37          157.24      0.02%         37          162.48      0.02%
Supplies - Office             282         1,206.77        0.15%        282        1,246.99     0.12%        282         1,206.77     0.13%        282         1,246.99     0.14%
Supplies - Uniforms             5              20.40      0.00%          5             21.09   0.00%          5              20.40   0.00%          5              21.09   0.00%
Supplies                      772         3,307.20        0.40%        772        3,417.44     0.33%        772         3,307.20     0.36%        772         3,417.44     0.39%
Supplies - Grocery            530         2,271.77        0.27%        530        2,347.49     0.23%        530         2,271.77     0.25%        530         2,347.49     0.26%
Supplies - Produce             53           225.17        0.03%         53          232.68     0.02%         53          225.17      0.02%         53          232.68      0.03%
Supplies - Meat               895         3,833.95        0.46%        895        3,961.76     0.38%        895         3,833.95     0.42%        895         3,961.76     0.45%
Supplies - Bakery             362         1,551.43        0.19%        362        1,603.14     0.16%        362         1,551.43     0.17%        362         1,603.14     0.18%
Supplies - Deli              1,186        5,082.22        0.61%       1,186       5,251.62     0.51%       1,186        5,082.22     0.56%       1,186        5,251.62     0.59%
Supplies                     3,797       16,271.74        1.97%       3,797      16,814.13     1.63%       3,797       16,271.74     1.79%       3,797       16,814.13     1.90%

Postage                        26           110.96        0.01%         26          114.66     0.01%         26          110.96      0.01%         26          114.66      0.01%
Utilities                    6,195       26,548.16        3.21%       6,195      27,433.10     2.66%       6,195       26,548.16     2.92%       6,195       27,433.10     3.09%
Telephone                     186           796.67        0.10%        186          823.23     0.08%        186          796.67      0.09%        186          823.23      0.09%
Auto Expense                   27           113.79        0.01%         27          117.58     0.01%         27          113.79      0.01%         27          117.58      0.01%
Cash Short (Over)              81           346.29        0.04%         81          357.83     0.03%         81          346.29      0.04%         81          357.83      0.04%
Contributions                   0               2.14      0.00%          0              2.21   0.00%          0               2.14   0.00%          0               2.21   0.00%
Delivery Expense              160           687.59        0.08%        160          710.51     0.07%        160          687.59      0.08%        160          710.51      0.08%
Communication Service         241         1,031.36        0.12%        241        1,065.74     0.10%        241         1,031.36     0.11%        241         1,065.74     0.12%
Dues                          258         1,105.98        0.13%        258        1,142.84     0.11%        258         1,105.98     0.12%        258         1,142.84     0.13%
Licenses                       17              73.24      0.01%         17             75.68   0.01%         17              73.24   0.01%         17              75.68   0.01%
Inventory Service             117           502.16        0.06%        117          518.90     0.05%        117          502.16      0.06%        117          518.90      0.06%
Janitor Services              317         1,360.46        0.16%        317        1,405.81     0.14%        317         1,360.46     0.15%        317         1,405.81     0.16%
Laundry Expense               275         1,180.15        0.14%        275        1,219.49     0.12%        275         1,180.15     0.13%        275         1,219.49     0.14%
Trash Removal                 227           972.69        0.12%        227        1,005.11     0.10%        227          972.69      0.11%        227         1,005.11     0.11%
Uncollectible Accounts        175           751.46        0.09%        175          776.51     0.08%        175          751.46      0.08%        175          776.51      0.09%
Pest Control                   60           256.50        0.03%         60          265.05     0.03%         60          256.50      0.03%         60          265.05      0.03%
Sundry Expense                  8              34.63      0.00%          8             35.78   0.00%          8              34.63   0.00%          8              35.78   0.00%
Category Management           179           765.81        0.09%        179          791.34     0.08%        179          765.81      0.08%        179          791.34      0.09%
Price Management Fees         248         1,062.85        0.13%        248        1,098.28     0.11%        248         1,062.85     0.12%        248         1,098.28     0.12%
CONTROLLABLE EXPENSES       16,295       69,837.06        8.45%      16,295      72,164.94     6.99%      16,295       69,837.06     7.69%      16,295       72,164.94     8.14%
                                                       Case 19-40699-lkg               Doc 26       Filed 10/10/19                Page 24 of 24


    Consolidated                     September 2019                           October 2019                          November 2019                          December 2019
                         WKLY AVG          $             %        WKLY AVG         $           %        WKLY AVG          $           %        WKLY AVG          $           %


NONCONTROLLABLE EXPENSES
Accounting                    538         2,304.63        0.28%        538        2,381.46     0.23%         538         2,304.63     0.25%         538         2,381.46     0.27%
Payroll Service Fee           107           458.57        0.06%        107          473.86     0.05%         107          458.57      0.05%         107          473.86      0.05%
Bank Charges                  289         1,240.19        0.15%        289        1,281.53     0.12%         289         1,240.19     0.14%         289         1,281.53     0.14%
Credit Card Fees             1,614        6,918.60        0.84%       1,958       8,672.85     0.84%        1,779        7,622.97     0.84%        1,675        7,419.85     0.84%
Professional Fees             940         4,028.57        0.49%        940        4,162.86     0.40%         940         4,028.57     0.44%         940         4,162.86     0.47%
Order Equipment Rental        118           505.02        0.06%        118          521.86     0.05%         118          505.02      0.06%         118          521.86      0.06%
Insurance                    1,162        4,980.00        0.60%       1,162       5,146.00     0.50%        1,162        4,980.00     0.55%        1,162        5,146.00     0.58%
Interest Expense             1,950        8,357.13        1.01%       1,950       8,635.71     0.84%        1,950        8,357.13     0.92%        1,950        8,635.71     0.97%
Real Estate Taxes             913         3,912.86        0.47%        913        4,043.29     0.39%         913         3,912.86     0.43%         913         4,043.29     0.46%
Building Rent                1,625        6,964.28        0.84%       1,625       7,196.43     0.70%        1,625        6,964.28     0.77%        1,625        7,196.43     0.81%
NONCONTROLLABLE EXPENSES     9,256       39,669.85        4.80%       9,600      42,515.85     4.12%        9,421       40,374.23     4.45%        9,317       41,262.85     4.65%


Total Expense               48,864      209,418.63       25.33%      49,208     217,922.90     21.11%      49,029      210,123.00     23.14%      48,925      216,669.90     24.44%


Net Ordinary Income          4,818       20,650.17        2.50%      15,512      68,695.36     6.65%        9,814       42,061.62     4.63%        6,427       28,462.38     3.21%
Other Income/Expense
Other Income
Vending Income                112           480.00        0.06%        112          496.01     0.05%         112          480.00      0.05%         112          496.01      0.06%
Delivery Fee Income            29           126.30        0.02%         29          130.51     0.01%          29          126.30      0.01%          29          130.51      0.01%
Fax/Copier Income              34           146.06        0.02%         34          150.92     0.01%          34          146.06      0.02%          34          150.92      0.02%
DVD Sales                      58           248.57        0.03%         58          256.86     0.02%          58          248.57      0.03%          58          256.86      0.03%
Check Cashing                 359         1,538.65        0.19%        359        1,589.94     0.15%         359         1,538.65     0.17%         359         1,589.94     0.18%
Lottery Income                278         1,192.42        0.14%        278        1,232.17     0.12%         278         1,192.42     0.13%         278         1,232.17     0.14%
Sundry Income                 132           565.71        0.07%        132          584.57     0.06%         132          565.71      0.06%         132          584.57      0.07%
Garnishment Fee Income          1               4.63      0.00%          1              4.78   0.00%           1               4.63   0.00%           1               4.78   0.00%
Interest Income                25           107.14        0.01%         25          110.71     0.01%          25          107.14      0.01%          25          110.71      0.01%
Sales Tax Discount             59           251.14        0.03%         59          259.51     0.03%          59          251.14      0.03%          59          259.51      0.03%
Recycling Income               27           116.10        0.01%         27          119.97     0.01%          27          116.10      0.01%          27          119.97      0.01%
Check Collections              24           104.36        0.01%         24          107.83     0.01%          24          104.36      0.01%          24          107.83      0.01%
ATM Income                      9              39.81      0.00%          9             41.14   0.00%           9              39.81   0.00%           9              41.14   0.00%
Video Rental Income            12              51.43      0.01%         12             53.14   0.01%          12              51.43   0.01%          12              53.14   0.01%
Total Other Income           1,160        4,972.32        0.60%       1,160       5,138.06     0.50%        1,160        4,972.32     0.55%        1,160        5,138.06     0.58%


Net Other Income             1,160        4,972.32        0.60%       1,160       5,138.06     0.50%        1,160        4,972.32     0.55%        1,160        5,138.06     0.58%

Net Income                   5,979       25,622.49        3.10%      16,672      73,833.42     7.15%       10,975       47,033.94     5.18%        7,587       33,600.44     3.79%
